EXHIBIT 10.15


INVESTMENT AGREEMENT


Investment Agreement (this "Agreement"), dated as of July 19, 2013 (“Effective
Date”), by and among ProGreen Properties, Inc., a Delaware corporation
(“ProGreen”), and American Residential Fastigheter AB (“ARF”), a company formed
under the laws of Sweden for the purpose of investing in U.S. residential and/or
other properties.
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, ProGreen shall provide fully-leased and managed investment
properties to ARF; and
 
WHEREAS, ARF desires to invest up to 3 million USD in the form of a first round
in 2013, and if to ARF’s satisfaction, plans to invest in excess of such amount
in 2014 and thereafter (“Investment Funds”) to purchase properties from
ProGreen; and
 
WHEREAS, a portion of such Investment Funds may at ARF’s option, be allocated to
the subscription and purchase of shares in ProGreen in reliance upon the
provisions of the Securities Act of 1933, as amended (the “Securities Act”), and
the rules and regulations promulgated thereunder by the Securities and Exchange
Commission (“SEC”).


NOW THEREFORE, ProGreen and ARF hereby agree as follows:
 
1. Purchase of Investment Properties by ARF.


(a)  
ARF will operate as an investment company that will secure and manage investor
funds to purchase U.S. residential properties (“Investment Properties”). ARF
shall purchase Investment Properties from ProGreen as per the terms agreed by
the parties as well as provide funding for ProGreen’s acquisitions of
properties, with ARF retaining the option to purchase the properties from
ProGreen, once the properties have been refurbished and leased to tenants. ARF
will also have the option, at ARF’s own discretion, to subscribe to shares of
common stock in ProGreen.



(b)  
ProGreen will be the provider of fully-leased and managed Investment Properties
to ARF. Investment Properties shall be offered to ARF by ProGeen pursuant to a
property information offer sheet setting forth the price and closing conditions
for the property (“Property Sale Notice”), and ARF shall, if it desires to
purchase the property, give notice to ProGreen within ten (10) business days of
its receipt of a Property Sale Notice for a particular property (the “Offer
Response Period”) of its agreement to purchase that property. Investment
Properties to be sold to ARF by ProGreen shall only be offered to ARF if the
property is showing a yield at the time of purchase, net after deduction of
direct costs (association fees if applicable, property taxes, insurance and
property management fees) (“Yield”), of no less than 9.5% per annum (the
“Required Minimum Yield”). The sale price of Investment Properties for sales by
ProGreen to ARF shall yield at least the Required Minimum Yield for ARF as the
purchaser of the property.



(c)  
In sales of Investment Properties to ARF, ProGreen shall guarantee the
contracted rent payment (as per the lease agreement with the tenant) for each
Investment Property sold to ARF for a period of twelve (12) months following the
closing of the sale of the Property to ARF. In no case shall ProGreen make, or
be deemed to have made, any representation or warranty to ARF as to the future
Yield to ARF from any Investment Property sold to ARF.



(d)  
The terms and conditions described in this paragraph (1) refers to individual
properties solely. In the event that the parties also engages in transactions
relating to other types of properties, such as commercial, multi family etc, an
amendment to this agreement covering such transactions will, if applicable, be
made.



 
 

--------------------------------------------------------------------------------

 


2. Initial Funding by ARF. ARF plans to conduct an offering in Sweden to raise
the funds necessary for the investments described in this Agreement and also
plans to list its shares on the Swedish Exchange, “Aktietorget”, in accordance
with an Information Memorandum. ARF initially intends to invest up to 3 million
USD (“Investment Funds”) with ProGreen during 2013 in the form of a first round,
with a maximum 10 % of such funds designated for the subscription of shares of
ProGreen common stock, at the option of ARF.


3. Investment Funds Escrow Account. ARF will deposit Investment Funds into a
designated ProGreen escrow account (“Escrow Account”), requiring joint
signatures by a ProGreen representative and by a ARF nominated legal
representative in the US. The funds may be applied solely for: (a) ARF’s
acquisitions from ProGreen of fully-leased Investment Properties, (b) purchase
by ARF of shares of ProGreen common stock, and (c) ARF funding of ProGreen
property acquisitions and refurbishment costs through Property Loans (defined
below). In the event that a property is found to be difficult, or otherwise
proves unsuitable, to rent, ProGreen shall have the right to sell the property
in the open market, and repay the loan amount into the escrow account without
any loss of interest due to ARF.


4. ARF Property Loans. ARF will make Investment Funds in the Escrow Account
available to ProGreen as property loans (“Property Loans”) from the Escrow
Account to fund ProGreen property acquisitions. Once the Investment Funds have
been deposited into the Escrow Account, 8% interest will charged to
ProGreen.Interest to be payable bi-annually in arrears. Interest shall be due
and payable by ProGreen until such time as the property is sold to ARF as a
qualified Investment Property as described under paragraph (1) above, or shall
be paid in full by ProGreen when the property is sold to a third party purchaser
in the event that ARF declines to acquire such property. Property Loans shall be
evidenced by a separate Note for each such loan, with a maturity date not later
than one (1) year from the date the Investment Funds have been deposited in the
Escrow Account and bearing interest at 8% per annum. To secure any Property
Loan, a mortgage shall be issued in favor of ARF at the time the loan amount is
drawn, the mortgage to secure the principal amount of the Property Loan and
interest thereon. This mortgage will be extinguished once the property is sold
to ARF, or the mortgage loan amount has been repaid by ProGreen.


5. Right of First Refusal. If ProGreen determines to sell a property subject to
a ARF provided mortgage, ProGreen shall provide to ARF a Property Sale Notice
with respect to the property, and ARF shall have a first refusal option to
acquire such property by giving ProGreen notice within the Offer Response Period
of its agreement to purchase the property.


6. Purchases of ProGreen Common Stock by ARF. ARF will have the right to
subscribe to ProGreen, shares of ProGreen’s common stock, up to a maximum of 10
% of the investment funds, but at no time resulting in the purchase in the
aggregate by ARF of more than 9.9% of the outstanding common stock in ProGreen,
calculated at the time the final purchase is made. All purchases shall be
subject to a subscription agreement between the parties containing standard
representations and warranties of an issuer and a purchaser for private sales of
securities under the Securities Act. This subscription right may be exercised in
whole or in part, at ARF’s sole discretion, in up to a maximum of three
tranches, with the first tranche being executed in conjunction with the initial
funding in ProGreen, as described under paragraph (2) and the last tranche no
later than 12 months thereafter. The share price will be calculated as the
average share price for the period commencing on the 20th trading day prior to
the funding and ending on the closing date, with a floor set at $0.05 (5 cents
US) per share. If ARF intends to purchase any ProGreen shares in the open market
during the term of this Agreement, clearance by ProGreen legal counsel will have
to be obtained by ARF prior to any shares being acquired, in order to ensure
compliance with SEC rules on insider trading and insider filing requirements.


7. Term and Termination. This Agreement shall be in effect from the Effective
Date through July 18, 2014, and shall be renewable for successive one (1) year
terms by agreement of the parties.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Governing Law; Miscellaneous.
 
(a)  
Governing Law. This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Michigan without regard to the principles of
conflict of laws. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts located in or nearest to Oakland
County, Michigan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.



(b)  
Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.



(c)  
Headings; Singular/Plural. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and masculine shall include the feminine.



(d)  
Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.



(e)  
Entire Agreement; Amendments. This Agreement supersedes all other prior oral or
written agreements between ARF, ProGreen, their affiliates and persons acting on
their behalf with respect to the matters discussed herein, and this Agreement
contains the entire understanding of the parties with respect to the matters
covered herein and, except as specifically set forth herein, neither ProGreen
nor ARF makes any representation, warranty, covenant or undertaking with respect
to such matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by ProGreen and ARF, and no provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought.



(f)  
Notices. Any notices or other communications required or permitted to be given
under the terms of this Agreement must be in writing and will be deemed to have
been delivered (i) upon receipt, when delivered personally; (ii) upon receipt,
when sent by facsimile (provided confirmation is electronically generated and
kept on file by the sending party); or (iii) five (5) days after deposit with a
worldwide recognized delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:



If to ProGreen:


380 North Old Woodward Avenue
Suite 226
Birmingham, MI 48009
USA
Attention: Jan Telander
Telephone: 248-530-0770
Facsimile: 248-731-7407
 
 
 

--------------------------------------------------------------------------------

 
If to ARF:


c/o Lipco AB
Västra Hamngatan 19
411 17 Göteborg
SWEDEN


Attention: Michael Lindström
Telephone: +46-701 82 00 06
Facsimile: +46-8-441 88 41




Each party shall provide five (5) days' prior written notice to the other party
of any change in address or facsimile number.


(g)  
No Assignment. This Agreement shall not be assigned by either party.



(h)  
No Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.



(i)  
Publicity. Progreen and ARF shall consult with each other in issuing any press
releases or otherwise making public statements with respect to the transactions
contemplated hereby. ARF acknowledges that this Agreement may be deemed to be a
"material contract" as that term is defined by Item 601(b)(10) of Regulation
S-K, and that ProGreen may therefore be required to file such documents as
exhibits to reports or registration statements filed under the Securities 1933
Act or the 1934 Act.



(j)  
Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.



(k)  
No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.



Executed in Stockholm, Sweden on July 19, 2013.


PROGREEN PROPERTIES, INC.


 
By: /s/ Jan Telander               
Jan Telander
CEO


 
AMERICAN RESIDENTIAL FASTIGHETER AB
 
 
By:  /s/Michael Lindström     
Michael Lindström
CEO
 